Title: Thomas Jefferson to Caesar A. Rodney, 16 March 1815
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


      
        My dear friend & antient Collegue Colleague
        Monticello.  Mar. 16. 15.
      
      Your letter of Feb. 19. has been recieved with very sincere pleasure. it recalls to memory the sociability, the friendship, and harmony of action which united personal happiness with public duties, during the portion of our lives in which we acted together. indeed the affectionate harmony of our Cabinet is among the sweetest of my recollections. I have just recieved a letter of friendship from Genl Dearborne. he writes me that he is now retiring from every species of public occupation, to pass the remainder of life as a private citizen; and he promises me a visit in the course of the summer. as you hold out a hope of the same gratification, if chance or purpose could time your visits together it would make it a real jubilee. but come as you will, or as you can, it will always be joy enough to me. only you must give me a month’s notice; because I go three or four times a year to a possession 90 miles Southwestward, and am absent a month at a time, and the mortification would be indelible of losing such a visit by a mistimed absence. you will find me in habitual good health, great contentedness, enfeebled in body, impaired in memory, but without decay in my friendships.
      
      Great indeed have been the revolutions in the world, since you & I have had any thing to do with it. to me they have been like the howlings of the winter-storm, while w over the battlements, while warm in my bed. the unprincipled tyrant of the land is fallen, his power reduced to it’s original nothingness, his person, only not yet, in the Mad-house, where it ought always to have been. his equally unprincipled competitor, the tyrant of the ocean, in the Mad-house indeed in person, but his power still stalking over the deep. ‘quem deus vult perdere, prius dementat.’ the madness is acknoleged; the perdition of course impending. are we to be the instruments? a friendly, a just, and a reasonable conduct on their part, might make us the main pillar of their prosperity and existence. but their deep-rooted hatred to us seems to be the means which providence permits to lead them to their final catastrophe. ‘nullam enim in terris gentem esse, nullum infestiorem populum, nomini Romano,’ said the general who erased Capua from the list of powers. what nourishment and support would not England recieve from an hundred millions of industrious friends descendants whom some of her people now born will live to see here. what their energies are she has lately tried. and what has she not to fear from an hundred millions of such men, if she continues her maniac course of hatred & hostility to them. I hope in god she will change. there is not a nation on the globe with whom I have more earnestly wished a friendly intercourse on equal conditions. on no other would I hold out the hand of friendship to any. I know that their creatures represent me as personally an enemy to England. but fools only can believe this, or those who think me a fool. I am an enemy to her insults and injuries. I am an enemy to the flagitious principles of her administration, and to those which govern her conduct towards other nations. but would she give to morality some place in her political code, and especially would she exercise decency, and at least neutral passions towards us, there is not, I repeat it, a people on earth with whom I would sacrifice so much to be in friendship. they can do us, as enemies, more harm than any other nation; and in peace and in war they have more means of disturbing us internally. their merchants established among us, the bonds w by which our own are chained to their feet, and the banking combinations interwoven with the whole, have shewn the extent of their controul ever even during a war with her. they are the workers of all the embarasments our finances have experienced during the war. declaring themselves bankrupt, they have been able still to chain the government to a dependance on them; and had the war continued, they would have reduced us to the inability to command a single dollar. they dared to proclaim that they would not pay their own paper obligations, yet our government  could not venture to avail themselves of this opportunity of sweeping their paper from the circulation, and substituting their own notes bottomed on specific taxes for redemption, which every one would have eagerly taken and trusted, rather than the baseless trash of bankrupt companies; our government, I say, have still been overawed from a contest with them, and has even countenanced and strengthened their influence, by proposing new establishments with authority to swindle yet greater sums from our citizens. this is the British influence to which I am an enemy, and which we must subject to our government, or it will subject us to that of Britain.towards relieving us from our commercial dependance much was done by the embargo & non importation laws; and still more by the war. these have permanently planted manufactures among us. the cities, I suppose, will still affect English fashions, & of course English manufactures. but the cities are not the people of America. the country will be clothed in homespun; and what we shall take from England, hereafter, will be as nothing to what we took before the embargo. when you come to see us, you will find our spinning jennies & looms in full activity, never more to be laid aside. of a population of 20,000. people in the county I live in, I do not believe 20. will evermore be clothed from England. and what is true of this county, is equally so of nearly every other in the state.come however and see that we are an industrious, plain, hospitable and honest, altho’ not a psalm-singing, people. and especially come & gratify by seeing you once more, a friend who assures you with sincerity of his constant and affectionate attachment and respect.
      Th: Jefferson
    